DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Independent claims 1 and 7 recite a metal wire electrode made of a conductive metal selected from a group consisting of titanium (Ti), platinum (Pt), titanium (Ti)/iridium (Ir) oxide, stainless steel and any combination thereof, which is not disclosed in the provisional applications numbers 63/085,385 or 63/085,368. Thus, claims 1-5 and 7-11 can only have the benefit of the earlier filing date of provisional application number 63/138,980 that is January 19, 2021.
Claims 6 and 11 recite the surface treatment layer is made of a metal selected from a group consisting of zinc (Zn), tin (Sn), nickel (Ni), chromium (Cr), and any combination thereof, which is not disclosed in the provisional applications numbers 63/085,385 or 63/085,368 or 63/138,980.  Thus, claims 6 and 11 can only have the benefit of the earlier filing date of foreign application number CN20211072615.0 that is June 29, 2021.
Independent claim 13 recites an electrophoresis detection system comprising an electrophoresis detection device including two electrophoresis electrodes and a pH measuring device including two pH electrodes, which is not disclosed in the provisional applications numbers 63/085,385 or 63/085,368 or 63/138,980. Thus, claims 13-20 cannot only have the benefit of the earlier filing date of CN202110725615.0 that is June 29, 2021.
Specification
The disclosure is objected to because of the following informalities:
Table 1: two symbols are missing after “25”
[0028] line 3: a symbol is missing after “80”
[0028] line 9: a symbol is missing after “80”
Appropriate correction is required.
Claim Objections
Claim(s) 13 is/are objected to because of the following informalities:
Claim 13, lines 8-9: “each electrophoresis electrodes” is suggested to be “each of the two electrophoresis electrodes”
Claim 13, line 11: “the metal wire” is suggested to be “the metal wire of each of the two electrophoresis electrodes”
Claim 13, line 20: “the metal wire” is suggested to be “the metal wire of each of the two pH electrodes”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a conductive metal selected from a group consisting of titanium (Ti), platinum (Pt), titanium (Ti)/iridium (Ir) oxide, stainless steel, and any combination thereof" in lines 3-5.  It is unclear whether the metal wire is made of a metal (e.g., titanium (Ti), platinum (Pt), stainless steel) and/or a metal oxide (e.g., titanium (Ti)/iridium (Ir) oxide).  It is suggested to delete “titanium (Ti)/iridium (Ir) oxide.”
Subsequent dependent claims 2-6 are rejected for their dependencies on rejected base claim 1.
Claim 7 recites the limitation "a conductive metal selected from a group consisting of titanium (Ti), platinum (Pt), titanium (Ti)/iridium (Ir) oxide, stainless steel, and any combination thereof" in lines 6-8.  It is unclear whether the metal wire is made of a metal (e.g., titanium (Ti), platinum (Pt), stainless steel) and/or a metal oxide (e.g., titanium (Ti)/iridium (Ir) oxide).  It is suggested to delete “titanium (Ti)/iridium (Ir) oxide.”
Subsequent dependent claims 8-12 are rejected for their dependencies on rejected base claim 7.
Claim 9 recites “the electrode” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “each of the two electrodes.”
Subsequent dependent claim 10 is rejected for its dependency on rejected base claim 9.
Claim 10 recites “the electrode” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “each of the two electrodes.”
Claim 13 recites the limitation "a conductive metal selected from a group consisting of titanium (Ti), platinum (Pt), titanium (Ti)/iridium (Ir) oxide, stainless steel, and any combination thereof" in lines 11-13.  It is unclear whether the metal wire is made of a metal (e.g., titanium (Ti), platinum (Pt), stainless steel) and/or a metal oxide (e.g., titanium (Ti)/iridium (Ir) oxide).  It is suggested to delete “titanium (Ti)/iridium (Ir) oxide.”
Claim 13 recites the limitation "a conductive metal selected from a group consisting of Ti, Pt, Ti/Ir oxide, stainless steel, and any combination thereof" in lines 20-21.  It is unclear whether the metal wire is made of a metal (e.g., Ti, Pt, stainless steel) and/or a metal oxide (e.g., Ti/Ir oxide).  It is suggested to delete “Ti/Ir oxide.”
Subsequent dependent claims 14-20 are rejected for their dependencies on rejected base claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (CN101210902, a machine translation used for citation).
Regarding claims 1-2, Sun teaches an electrode (Fig. 1; page 3, para. 4, line 1: a metal-metal oxide pH electrode), comprising: 
a metal wire (Fig. 1; page 3, para. 5, line 1: metal substrate 1; page 3, last para., line 2: wire); 
wherein the metal wire is made of a conductive metal stainless steel (for both claims 1-2; page 3, last para., lines 1-2: the base material selected for use in the present invention is a chemically stable wire, stainless steel).

The designations “the electrode is configured to measure a pH value of a buffer in an electrophoresis detection device ranged from 7 to 9” and “the electrode is further configured to electrically connect the electrophoresis detection device to a power supply” are deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Sun teaches all structural limitations of the presently claimed electrode that is a metal wire made of stainless steel, and thus is capable of measuring measure a pH value of a buffer in an electrophoresis detection device ranged from 7 to 9 or electrically connecting the electrophoresis detection device to a power supply.

Regarding claim 5, Sun teaches a surface treatment layer (Fig. 1; page 3, para. 5, line 1: metal oxide film 3) on the metal wire (Fig. 1: indicating the metal oxide film 3 on the metal substrate 1).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN103018295, a machine translation used for citation).
Regarding claims 7-8, Yang teaches a pH measuring device (Fig. 1-2; page 4, last para., line 1: a constant-potential solid pH detector), comprising: 
a detection host (Fig. 1-2; page 4, last para., line 2: a current value-pH value conversion instrument 5); and
two electrodes (Fig. 1-2; page 4, last para., line  4: a working electrode 3 and a counter electrode 2) electrically connected to the detection host (Fig. 2: indicating both working electrode 3 and counter electrode 2 electrically connected to the current value-pH value conversion instrument 5), each of the two electrodes comprises a metal wire (page 5, para. 4, lines 1-4: the working electrode is needle-shaped; the counter electrode is rod-shaped);
wherein the metal wire is made of stainless steel (for both claims 7-8; page 2, para. 6, lines 1, 6-7: the working electrode is a metal stainless steel; lines 10-12: the counter electrode is an inert conductive material electrode, stainless steel).

The designations “wherein the two electrodes are configured to measure a pH value of a buffer in an electrophoresis detection device ranged from 7 to 9” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Yang teaches all structural limitations of the presently claimed pH measuring device including two electrodes each of which is a metal wire made of stainless steel, and thus is capable of measuring measure a pH value of a buffer in an electrophoresis detection device ranged from 7 to 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kleinberg (U.S. 3,742,594).
Regarding claims 3-4, Sun discloses all limitations of claim 1 as applied to claim 1.  Sun does not explicitly disclose the diameter of the electrode ranges from 0.2 mm to 1.0 mm (claim 3) or the diameter of the electrode is 0.5 mm (claim 4).
However, Kleinberg teaches preparing micro-electrodes of antimony (Col. 2, lines 53-54) for use with pH meters (Col. 1, lines 5-6).  The melted antimony is melted int a container, e.g., a soft glass tube with a bore size ranging from 0.1 to 0.5 mm in diameter, depending upon the size of the electrode desired (Col. 2, lines 59-61).  The capillary tubing may then be ground or chipped away to leave the rod of antimony (Col. 3, lines 3-4).  Thus, Kleinberg teaches a pH electrode having a diameter from 0.1 to 0.5 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun by adjusting the diameter of the electrode within the claimed range (for claim 3) or at a particular value such as 0.5 mm (for claim 4) as taught by Kleinberg because it represents a suitable diameter for an electrode.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05(I).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Fukumoto (U.S. 10,094,031). 
Regarding claim 6, Sun discloses all limitations of claim 1 as applied to claim 1.  Sun does not explicitly disclose a surface treatment layer on the metal wire (from claim 5) and wherein the surface treatment layer is made of zinc (Zn).
However, Fukumoto teaches a method of producing reduced glutathione with efficient electrolytic reduction while preventing corrosion of the metal of the cathode (Col. 1, lines 57-60).  The method uses a galvernized stainless steel electrode (Col. 2, lines 41-42), which is a metal cathode (Col. 2, line 65).  The electrode base material is preferably stainless steel (Col. 3, lines 9, 14), and the metal used for a plated layer is most preferably zinc (Col. 3, lines 20, 25-26).  Thus, Fukumoto teaches an electrode made of stainless steel with a surface treatment layer coated on and made of zinc (Zn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun by incorporating a surface treatment layer made of zinc on the surface of the electrode as taught by Fukumoto because electrocyrstallization of the metal on the cathode surface occurs simultaneously with the electrolytic reduction, and corrosion of the electrode can be prevented (Col. 3, line 66 to Col. 4, line 1).
Alternatively, Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto in view of Lee (U.S. Patent Pub. 2015/0014164).
Regarding claim 6, Fukumoto teaches an electrode (Col. 2, lines 41-42: a galvanized stainless steel electrode), comprising: 
a metal electrode (Col. 2, line 65: a metal to be used for the cathode); 
wherein the metal electrode is made of a conductive metal stainless steel (Col. 3, lines 9-12: the electrode base material is stainless steel),
a surface treatment layer on the metal electrode (Col. 3, lines 6-8: a metal plate layer suitable for electrolytic reduction of oxidized glutathione is formed on the surface of an electrode base material),
wherein the surface treatment layer is made of a metal zinc (Zn) (Col. 3, lines 20, 24: a metal used for a plated layer includes zinc).

Fukumoto does not explicitly disclose the metal electrode is a metal wire.
However, Lee teaches the great majority of pH electrodes in use are straight, rigid rods of limited length ([0007] lines 7-9).  Thus, Lee teaches the pH electrode is a wire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukumoto by adjusting the pH electrodes as a wire as taught by Lee because it is a suitable configuration for a pH electrode.  Changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed electrode is significant. MPEP 2144.04(IV)(B). Furthermore, the combined Fukumoto and Lee would necessarily result in a metal electrode being a metal wire used as a pH electrode.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kleinberg, and further in view of Zhou (U.S. Patent Pub. 2012/0043225).
Regarding claim 9-10, Yang discloses all limitations of claim 7 as applied to claim 7.  
Yang does not explicitly disclose does not explicitly disclose the diameter of the working electrode ranges from 0.2 mm to 1.0 mm (claim 9) or the diameter of the working electrode is 0.5 mm (claim 10).
However, Kleinberg teaches preparing micro-electrodes of antimony (Col. 2, lines 53-54) for use with pH meters (Col. 1, lines 5-6).  The melted antimony is melted int a container, e.g., a soft glass tube with a bore size ranging from 0.1 to 0.5 mm in diameter, depending upon the size of the electrode desired (Col. 2, lines 59-61).  The capillary tubing may then be ground or chipped away to leave the rod of antimony (Col. 3, lines 3-4).  Thus, Kleinberg teaches pH electrodes having a diameter from 0.1 to 0.5 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang by adjusting the diameter of the two pH electrode within the claimed range (for claim 9) or at a particular value such as 0.5 mm (for claim 10) as taught by Kleinberg because it represents a suitable diameter for a pH electrode.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05(I).

Yang does not explicitly disclose does not explicitly disclose the diameter of the counter electrode ranges from 0.2 mm to 1.0 mm (claim 9) or the diameter of the counter electrode is 0.5 mm (claim 10).
However, Zhou teaches a 0.5 mm diameter wire was used as counter electrode ([0073] lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang by adjusting the diameter of the counter electrode within the claimed range (for claim 9) or at a particular value such as 0.5 mm (for claim 10) as taught by Zhou because it represents a suitable diameter for a counter electrode.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05(I).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Sun.
Regarding claim 11, Yang discloses all limitations of claim 7 as applied to claim 7.  Yang does not explicitly disclose a surface treatment layer is on the metal wire.
However, Sun teaches an electrode (Fig. 1; page 3, para. 4, line 1: a metal-metal oxide pH electrode) comprising a metal wire (Fig. 1; page 3, para. 5, line 1: metal substrate 1; page 3, last para., line 2: wire), and a surface treatment layer (Fig. 1; page 3, para. 5, line 1: metal oxide film 3) coated on a surface of the metal wire (Fig. 1: indicating the metal oxide film 3 on the metal substrate 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang by incorporating a surface treatment layer, i.e., the metal oxide film 3, on the electrodes as taught by Sun because the metal-metal oxide pH electrodes have high mechanical strength, easy preparation, good chemical resistance, strong anti-interference, and can be used in extreme environments for testing and easy miniaturization (page 1, last para., lines 11-14).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Fukumoto.
Regarding claim 12, Yang discloses all limitations of claim 7 as applied to claim 7.  Yang does not explicitly disclose a surface treatment layer on the metal wire (from claim 11), wherein the surface treatment layer is made of zinc (Zn).
However, Fukumoto teaches a method of producing reduced glutathione with efficient electrolytic reduction while preventing corrosion of the metal of the cathode (Col. 1, lines 57-60).  The method uses a galvernized stainless steel electrode (Col. 2, lines 41-42), which is a metal cathode (Col. 2, line 65).  The electrode base material is preferably stainless steel (Col. 3, lines 9, 14), and the metal used for a plated layer is most preferably zinc (Col. 3, lines 20, 25-26).  Thus, Fukumoto teaches an electrode made of stainless steel with a surface treatment layer coated on and made of zinc (Zn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang by incorporating a surface treatment layer made of zinc on the surface of the electrodes as taught by Fukumoto because electrocyrstallization of the metal on the cathode surface occurs simultaneously with the electrolytic reduction, and corrosion of the electrode can be prevented (Col. 3, line 66 to Col. 4, line 1).
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marglit (U.S. Patent Pub. 2008/0057557) in view of Beaudet, and further in view of Yang.
Regarding claims 13-14, Marglit teaches an electrophoresis detection system ([0002] lines 1-2: electrophoresis apparatus), comprising: 
an electrophoresis detection device (Fig. 1-2; [0056] line 4: cassette 10), comprising: 
an electrophoresis body (Fig. 1-2; [0056] lines 4-6: cassette 10 comprises a three dimensional separation chamber having a bottom wall 19, side walls 12 and 14, and a atop wall 18), 
a buffer ([0095] lines 2-3: the cassette contains liquid buffer), 
a gel medium (Fig. 2; [0060] lines 2-3: an electrophoresis gel matrix 16), and
two electrophoresis electrodes (Fig. 1-2; [0060] lines 5-6: two conductive electrodes referenced 21 and 23) disposed on two opposite ends of the gel medium (Fig. 1-2: indicating electrodes 21 and 23 disposed on two opposite end of the gel matrix 16), one end of each of the two electrophoresis electrodes is disposed on the electrophoresis body and extends into the buffer (Fig. 1-2: indicating electrodes 21 and 23 disposed on the electrophoresis body, i.e., on the bottom wall of the cassette 10, and extended into the buffer within the cassette containing the buffer), and the other end of each electrophoresis electrodes is electrically connected to a power supply ([0060] lines 5-7: two conductive electrodes 21 and 23 are connected to an external direct current (DC) electrical power source), each of the two electrophoresis electrodes comprises a metal electrode; 
wherein the metal electrode is made of a conductive metal stainless steel (for claims 13) and wherein the metal wire of each of the two electrophoresis electrodes is made of stainless steel (for claim 14) ([0117] lines 6-7,10: the electrodes of the electrophoresis cassette can be electrically conductive metallic material stainless steel).

Margalit does not explicitly disclose the pH value of the buffer ranging from 7 to 9.
However Margalit teaches the gel buffer a pH between 5 and 9 ([0134] lines 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Margalit by adjusting the pH value of the buffer within the claimed range because it represents a suitable pH value of the gel electrophoresis buffer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Margalit does not explicitly disclose each of the two metal electrophoresis electrodes comprises a wire.
However, Beaudet teaches a cassette electrophoresis system ([Abstract] line 1) including two electrode positioned within the cassette at two ends of the body of gel as a cathode and an anode ([0055] lines 20-24).  The electrodes may be wire, rods, or mesh of any suitable conductive material, such as metal ([0055] lines 24-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Margalit by adjusting the metal electrophoresis electrodes as metal wires as taught by Beaudet because wire is a suitable configuration for an electrophoresis electrode.  Changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed electrode is significant. MPEP 2144.04(IV)(B).

Margalit does not explicitly disclose a pH measuring device, comprising: a detection host; and two pH electrodes electrically connected to the detection host; wherein the two pH electrodes are configured to measure a pH value of the buffer in the electrophoresis detection device, each of the two pH electrodes comprises a metal wire; wherein the metal wire is made of a conductive metal selected from a group consisting of Ti, Pt, Ti/Ir oxide, stainless steel, and any combination thereof.
However, Yang teaches a pH measuring device (Fig. 1; page 4, last para., line 1: a constant-potential solid pH detector), comprising: 
a detection host (Fig. 1-2; page 4, last para., line 2: a current value-pH value conversion instrument 5); and
two electrodes (Fig. 1-2; page 4, last para., line  4: a working electrode 3 and a counter electrode 2) electrically connected to the detection host (Fig. 2: indicating both working electrode 3 and counter electrode 2 electrically connected to the current value-pH value conversion instrument 5), 
wherein the two pH electrodes comprises a metal wire (page 5, para. 4, lines 1-4: the working electrode is needle-shaped; the counter electrode is rod-shaped);
wherein the metal wire is made of a conductive metal stainless steel (for claim 13) and wherein the metal wire of each of the two pH electrodes is made of stainless steel (for claim 14) (page 2, para. 6, lines 1, 6-7: the working electrode is a metal stainless steel; lines 10-12: the counter electrode is an inert conductive material electrode, stainless steel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Margalit by incorporating the pH measuring device as taught by Yang because Yang’s pH measuring device would provide the information of pH values of the gel buffer.  Here, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(I)(A)).
The designation “wherein the two pH electrodes are configured to measure a pH value of the buffer in the electrophoresis detection device” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Yang teaches all structural limitations of a pH measuring device for pH measurement and thus is capable of measuring a pH value of the buffer in the electrophoresis detection device. 
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marglit in view of Beaudet and Yang, and further in view of Kleinberg, and further in view of Herr (U.S. Patent Pub. 2015/0316547).
Regarding claims 15-16, Marglit, Beaudet, and Yang disclose all limitations of claim 13 as applied to claim 13.  Marglit, Beaudet, and Yang do not explicitly disclose wherein a diameter of each of the two pH electrodes ranges from 0.2 mm to 1.0 mm (claim 15) or wherein the diameter of each of the two pH electrodes is selected from a group consisting of 0.25 mm, 0.3 mm, 0.48 mm, 0.5 mm, and 0.8 mm (claim 16).
However, Kleinberg teaches preparing micro-electrodes of antimony (Col. 2, lines 53-54) for use with pH meters (Col. 1, lines 5-6).  The melted antimony is melted int a container, e.g., a soft glass tube with a bore size ranging from 0.1 to 0.5 mm in diameter, depending upon the size of the electrode desired (Col. 2, lines 59-61).  The capillary tubing may then be ground or chipped away to leave the rod of antimony (Col. 3, lines 3-4).  Thus, Kleinberg teaches pH electrodes having a diameter from 0.1 to 0.5 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marglit, Beaudet, and Yang by adjusting the diameter of the two pH electrode within the claimed range (for claim 15) or at a particular value such as 0.5 mm (for claim 16) as taught by Kleinberg because it represents a suitable diameter for a pH electrode.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05(I).

Marglit, Beaudet, and Yang do not explicitly disclose wherein a diameter of each of the two electrophoresis electrodes ranges from 0.2 mm to 1.0 mm (claim 15) or wherein the diameter of each of the two electrophoresis electrodes is selected from a group consisting of 0.25 mm, 0.3 mm, 0.48 mm, 0.5 mm, and 0.8 mm (claim 16).
However, Herr teaches electrophoretic separation devices using polymeric separation medium ([Abstract] lines 1-3).  For electrophoresis, platinum wire electrodes (0.5 mm diameter) were placed along the long edge of the chamber and interfaced to a standard electrophoresis power supply ([0267] lines 5-9).  Thus, Herr teaches electrophoresis electrodes having a diameter of 0.5 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marglit, Beaudet, and Yang by adjusting the diameter of the two electrophoresis electrode within the claimed range (for claim 15) or at 0.5 mm (for claim 16) as taught by Herr because it represents a suitable diameter for an electrophoresis electrode.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05(I).
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marglit in view of Beaudet and Yang, and further in view of Sun. 
Regarding claim 17, Marglit, Beaudet, and Yang disclose all limitations of claim 13 as applied to claim 13.  Marglit, Beaudet, and Yang do not explicitly disclose each of the two pH electrodes further comprises a surface treatment layer, the surface treatment layer is coated on a surface of the metal wire.
However, Sun teaches an electrode (Fig. 1; page 3, para. 4, line 1: a metal-metal oxide pH electrode) comprising a metal wire (Fig. 1; page 3, para. 5, line 1: metal substrate 1; page 3, last para., line 2: wire), and a surface treatment layer (Fig. 1; page 3, para. 5, line 1: metal oxide film 3) coated on a surface of the metal wire (Fig. 1: indicating the metal oxide film 3 on the metal substrate 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marglit, Beaudet, and Yang by incorporating a surface treatment layer, i.e., the metal oxide film 3, on the metal pH electrode as taught by Sun because the metal-metal oxide pH electrodes have high mechanical strength, easy preparation, good chemical resistance, strong anti-interference, and can be used in extreme environments for testing and easy miniaturization (page 1, last para., lines 11-14).

Regarding claim 18, Marglit, Beaudet, and Yang disclose all limitations of claim 13 as applied to claim 13.  Marglit, Beaudet, and Yang do not explicitly disclose each of the two electrophoresis electrodes further comprises a surface treatment layer, the surface treatment layer is coated on a surface of the metal wire.
However, Sun teaches an electrode (Fig. 1; page 3, para. 4, line 1: a metal-metal oxide pH electrode) comprising a metal wire (Fig. 1; page 3, para. 5, line 1: metal substrate 1; page 3, last para., line 2: wire), and a surface treatment layer (Fig. 1; page 3, para. 5, line 1: metal oxide film 3) coated on a surface of the metal wire (Fig. 1: indicating the metal oxide film 3 on the metal substrate 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marglit, Beaudet, and Yang by incorporating a surface treatment layer, i.e., the metal oxide film 3, on the metal electrode as taught by Sun because the metal-metal oxide electrodes have high mechanical strength, easy preparation, good chemical resistance, and can be used in extreme environments for testing and easy miniaturization (page 1, last para., lines 11-14).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marglit in view of Beaudet and Yang, and further in view of Fukumoto. 
Regarding claim 19, Marglit, Beaudet, and Yang disclose all limitations of claim 13 as applied to claim 13.  Marglit, Beaudet, and Yang do not explicitly disclose each of the two pH electrodes further comprises a surface treatment layer, the surface treatment layer is coated on a surface of the metal wire (from claim 17), wherein the surface treatment layer of each of the two pH electrodes is made of zinc (Zn).
However, Fukumoto teaches a method of producing reduced glutathione with efficient electrolytic reduction while preventing corrosion of the metal of the cathode (Col. 1, lines 57-60).  The method uses a galvernized stainless steel electrode (Col. 2, lines 41-42), which is a metal cathode (Col. 2, line 65).  The electrode base material is preferably stainless steel (Col. 3, lines 9, 14), and the metal used for a plated layer is most preferably zinc (Col. 3, lines 20, 25-26).  Thus, Fukumoto teaches an electrode made of stainless steel with a surface treatment layer coated on and made of zinc (Zn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marglit, Beaudet, and Yang by incorporating a surface treatment layer made of zinc on the surface of the electrode as taught by Fukumoto because electrocyrstallization of the metal on the cathode surface occurs simultaneously with the electrolytic reduction, and corrosion of the electrode can be prevented (Col. 3, line 66 to Col. 4, line 1).  Furthermore, the combined Marglit, Beaudet, Yang, and Fukumoto would necessarily result in coating the surface treatment layer, Zn, on each pH electrode made of a metal wire.

Regarding claim 20, Marglit, Beaudet, and Yang disclose all limitations of claim 13 as applied to claim 13.  Marglit, Beaudet, and Yang do not explicitly disclose each of the two electrophoresis electrodes further comprises a surface treatment layer, the surface treatment layer is coated on a surface of the metal wire (from claim 18), wherein the surface treatment layer of each of the two electrophoresis electrodes is made of zinc (Zn).
However, Fukumoto teaches a method of producing reduced glutathione with efficient electrolytic reduction while preventing corrosion of the metal of the cathode (Col. 1, lines 57-60).  The method uses a galvernized stainless steel electrode (Col. 2, lines 41-42), which is a metal cathode (Col. 2, line 65).  The electrode base material is preferably stainless steel (Col. 3, lines 9, 14), and the metal used for a plated layer is most preferably zinc (Col. 3, lines 20, 25-26).  Thus, Fukumoto teaches an electrode made of stainless steel with a surface treatment layer coated on and made of zinc (Zn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marglit, Beaudet, and Yang by incorporating a surface treatment layer made of zinc on the surface of the electrode as taught by Fukumoto because electrocyrstallization of the metal on the cathode surface occurs simultaneously with the electrolytic reduction, and corrosion of the electrode can be prevented (Col. 3, line 66 to Col. 4, line 1).  Furthermore, the combined Marglit, Beaudet, Yang, and Fukumoto would necessarily result in coating the surface treatment layer, Zn, on each electrophoresis electrode made of a metal wire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795